Citation Nr: 1225915	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-35 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus with eye disease and gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for rheumatism, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1966, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO rating decision that denied service connection for diabetes mellitus, hypertension, prostate cancer, and for rheumatism, all to include as due to Agent Orange exposure.  

In July 2009, the Veteran testified at a Board videoconference hearing.  In August 2009, the Board remanded this appeal for further development.  

A May 2011 RO decision, in pertinent part, granted service connection and a 20 percent rating for diabetes mellitus with eye disease and GERD, effective September 5, 2005; granted service connection and a 10 percent rating for peripheral neuropathy of the right lower extremity, effective July 10, 2008; granted service connection and a 10 percent rating for peripheral neuropathy of the left lower extremity, effective July 10, 2008; and granted service connection and an noncompensable rating for erectile dysfunction, effective September 5, 2006.  By this decision, the RO also granted service connection and a 20 percent rating for prostate cancer, effective September 5, 2006.  Therefore, the issues of entitlement to service connection for diabetes mellitus and for prostate cancer, both to include as due to Agent Orange exposure, are no longer before the Board.  

In December 2011, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to diabetes mellitus with eye disease and GERD, and the VHA opinion was obtained in February 2012.  In February 2012, the Board requested further clarification of, and an addendum to, the February 2012 VHA opinion.  An addendum to the VHA opinion was obtained in April 2012.  In May 2012, the Veteran and his representative were provided with a copy of the December 2011 VHA opinion and the February 2012 addendum.  In June 2012, the Veteran's representative submitted additional argument in support of the Veteran's appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As to the issue of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus with eye disease and GERD, the Board notes that recent records contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, show that he has received recent treatment for variously diagnosed heart problems, including coronary artery disease.  The Board notes that at least some of such reports are dated subsequent to the February 2012 VHA opinion and the April 2012 addendum, noted above.  

For example, a May 2012 VA hospital discharge summary indicates that the Veteran underwent a coronary artery bypass graft times three, with a Maze procedure and sternal plating.  The postoperative diagnosis was coronary artery disease/atrial fibrillation.  

The Board notes that effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

Additionally, the Board observes that courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  

In light of the recent amendment to 38 C.F.R. 3.309 adding ischemic heart disease as a presumptive disability related to the Veteran's in-service Agent Orange exposure, and the diagnosis of coronary artery disease, the Board finds that the RO must consider, in the first instance, this additional theory of service connection, i.e., whether the Veteran's hypertension is related to his coronary artery disease, which may be a disability of service origin.  

Further, the Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus with eye disease and GERD, and to also include as secondary to coronary artery disease.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for entitlement to service connection for rheumatism, to include as due to Agent Orange exposure, the Board notes that the Veteran essentially contends that he has rheumatism that is related to service, to include as due to Agent Orange exposure.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of rheumatism or any rheumatic disease such as rheumatoid arthritis or polymyalgia rheumatica (PMR).  

Post-service private and VA treatment records show treatment for multiple disorders, including possible PMR versus steroid induced myopathy; PMR; and rheumatism.  

A June 2010 VA diabetes mellitus examination report includes a notation the Veteran's claims file was reviewed.  The examiner reported that the Veteran was currently under a work-up by rheumatology, especially for proximal muscle type weakness with various etiologies under question such as PMR or steroid inducted myopathy.  The examiner reported that the work-up was still pending.  The diagnoses, at that time, referred to other disorders.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for rheumatism, to include as due to Agent Orange exposure.  See 38 C.F.R. § 3.159(c)(4); McLendon.  As such, this issue must be remanded.

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for hypertension and rheumatism, to include any rheumatic diseases, since April 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records, to include any medical records contained in Virtual VA, and dated since April 2010, should be obtained.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, etiology, and/or onset of his claimed hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus with eye disease and GERD, and as secondary to coronary artery disease.  The claims folder must be made available to and reviewed by the examiner.  In addition to the Veteran's diagnosed hypertension, the examiner should diagnose all current cardiovascular disorders.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's hypertension is etiologically related to or had its onset during his period service.  The examiner should specifically indicate whether the Veteran's hypertension is related, in least in part, to his presumed in-service Agent Orange exposure.  

If any cardiovascular disorders are diagnosed, the examiner should then opine as to whether any such disorder aggravated (permanently worsened beyond the natural progression) the Veteran's hypertension, and if so, the extent to which it is aggravated.  

The examiner should also opine as to whether the Veteran's service-connected diabetes mellitus with eye disease and GERD aggravated (permanently worsened beyond the natural progression) the Veteran's hypertension, and if so, the extent to which it is aggravated.  

All findings and conclusions must be set forth in a legible report.  

3.  Schedule the Veteran for appropriate VA examination to determine the nature, etiology and/or onset of his claimed rheumatism, to include as due to Agent Orange exposure.  The claims folder must be made available to and reviewed by the examiner.  The examiner should diagnose all rheumatic diseases, to include rheumatism, PMR, etc.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at likely as not any diagnosed rheumatic diseases, including rheumatism, are etiologically related to or had their onset during the Veteran's period of service.  The examiner should specifically indicate whether any diagnosed rheumatic diseases, including rheumatism, are related, at least in part, to his presumed in-service Agent Orange exposure.  The examiner must specifically acknowledge and discuss the Veteran's report at service separation that he had swollen and painful joints.  

All findings and conclusions must be set forth in a legible report.  

4.  Then readjudicate the Veteran's claim for entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus with eye disease and GERD, and as secondary to coronary artery disease, as well as his claim for entitlement to service connection for rheumatism, to include as due to Agent Orange exposure.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

